Lahtinen, J.P.
Appeal from a judgment of the County Court of Columbia County (Nichols, J.), rendered June 26, 2012, convicting defendant upon his plea of guilty of the crimes of *1349murder in the second degree and criminal possession of stolen property in the fourth degree (three counts).
Defendant pleaded guilty to murder in the second degree and three counts of criminal possession of stolen property in the fourth degree as charged in a four-count indictment. He was sentenced as a second felony offender to 20 years to life on the murder conviction and 2 to 4 years on each of the remaining charges. Defendant appeals.
Defendant’s sole contention on appeal is that he received the ineffective assistance of counsel. “[Defendant’s challenges to counsel’s motion practice and discovery efforts were forfeited by his guilty plea” (People v Kormos, 126 AD3d 1039, 1040 [2015] [internal quotation marks and citation omitted]). To the extent that defendant’s ineffective assistance claim impacts upon the voluntariness of his plea, it is unpreserved for our review as the record does not reflect that a postallocution motion was made (see People v Smith, 119 AD3d 1088, 1089 [2014], lv denied 24 NY3d 1089 [2014]) and reversal in the interest of justice is unwarranted (see People v Newton, 113 AD3d 1000, 1001 [2014], lv denied 23 NY3d 1041 [2014]).
McCarthy, Egan Jr., Lynch and Clark, JJ., concur. Ordered that the judgment is affirmed.